MORRISON, Judge.
This is an appeal from a judgment in County Court at Law No. 1 of Lubbock County convicting appellant of the offense of carrying on or about his person a pistol. The judgment was rendered upon a plea of guilty before the court to the information in Cause No. 36929 and a fine of $125.00 was assessed.
The complaint and information in said Cause No. 36929 in said court shown in the transcript allege the offense of injuring personal property as denounced by Article 1350(1) (b) Vernon’s Ann.P.C.
The variance between the judgment and the information is fatal. Acosta v. State, Tex.Cr.App., 385 S.W.2d 394.
The judgment is reversed and the cause is remanded.